Exhibit 10.1

February 28, 2019

Viasat Technologies Limited

Sanford Lane, Wareham

Dorset, BH20 4DY, England

Attention: President

Viasat, Inc.

6155 El Camino Real

Carlsbad, California 92009

Attention: Shawn Duffy, Chief Financial Officer

Re: Fifth Amendment to Credit Agreement (this “Amendment”)

Ladies and Gentlemen:

We refer to that certain Credit Agreement, dated as of March 12, 2015, among
Viasat Technologies Limited, a company incorporated under the laws of England
(the “Borrower”), Viasat, Inc., a Delaware corporation (the “Guarantor”),
JPMorgan Chase Bank, National Association, a national association organized and
existing under the laws of the United States of America (the “Ex-Im Facility
Agent”), and the Export-Import Bank of the United States (“Ex-Im Bank”) (as
amended, modified or supplemented from time to time, the “Credit Agreement”).
Capitalized terms used herein and not defined shall have the meanings assigned
to them in the Credit Agreement.

WHEREAS, the Borrower has requested to amend the Credit Agreement in certain
respects in accordance with the terms of this Amendment; and

WHEREAS, pursuant to Section 14.08 of the Credit Agreement, Ex-Im Bank has
instructed the Ex-Im Facility Agent to amend the Credit Agreement (for itself
and on behalf of Ex-Im Bank) in accordance with the terms of this Amendment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Section 6.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.01 Principal Repayment. The Borrower shall repay to Ex-Im Bank all amounts
disbursed under the Credit in sixteen (16) successive semi-annual installments,
with each such installment to be payable on a Repayment Date and to be in the
principal amount set forth opposite such date below (as adjusted pursuant to
Section 6.03 (Prepayment) and Section 9.02 (Application of Payments)) or such
lower principal amount as may be invoiced by Ex-Im Bank to the Borrower in
respect of the applicable installment due on such date; provided that, on the
Final Maturity Date, the Borrower shall repay in full the principal amount of
the Credit then outstanding.

 

1



--------------------------------------------------------------------------------

Date

   Amount  

April 15, 2018

   $ 22,650,048.11  

October 15, 2018

   $ 19,941,695.23  

April 15, 2019

   $ 10,027,703.36  

October 15, 2019

   $ 10,027,703.36  

April 15, 2020

   $ 10,027,703.36  

October 15, 2020

   $ 10,027,703.36  

April 15, 2021

   $ 10,027,703.36  

October 15, 2021

   $ 10,027,703.36  

April 15, 2022

   $ 10,027,703.36  

October 15, 2022

   $ 10,027,703.36  

April 15, 2023

   $ 10,027,703.36  

October 15, 2023

   $ 10,027,703.36  

April 15, 2024

   $ 10,027,703.36  

October 15, 2024

   $ 10,027,703.36  

April 15, 2025

   $ 10,027,703.36  

October 15, 2025

   $ 10,027,703.36  

2. Annex F to the Credit Agreement is hereby amended and restated in its
entirety in the form of Annex F attached hereto as Exhibit A. For the avoidance
of doubt, the Schedules and Exhibits in the form attached to Annex F to the
Credit Agreement immediately prior to the date hereof remain in full force and
effect.

3. The Borrower and the Guarantor agree to pay to Ex-Im Bank an amendment fee
equal to $20,000, and such fee is due and payable on the date hereof.

4. Except as amended hereby, all of the provisions of the Credit Agreement and
the other Finance Documents shall remain unmodified and in full force and effect
except that each reference to the “Agreement” in the Credit Agreement or words
of like import in any Finance Document shall mean and be a reference to the
Credit Agreement as amended hereby. Except as expressly set forth herein, the
execution, delivery, and performance of this Amendment shall not operate as a
waiver of, or as an amendment of, any right, power, or remedy of Ex-Im Bank or
the Ex-Im Bank Facility Agent under the Credit Agreement or any other Finance
Document, as in effect prior to the date hereof.

5. Each of the Borrower and the Guarantor represents and warrants to Ex-Im Bank
and the Ex-Im Bank Facility Agent that (a) except for representations and
warranties which expressly speak as of a particular date or are no longer true
and correct as a result of a change which is permitted by the Credit Agreement,
the representations and warranties made by it contained in the Credit Agreement
or in any other document or documents relating thereto are true and correct in
all material respects (except that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) on and as of
the date hereof as though made on the date hereof, and all such representations
and warranties shall survive the execution and delivery of this Amendment and
(b) no Potential Default or Event of Default has occurred and is continuing as
of the date hereof.

 

2



--------------------------------------------------------------------------------

6. The governing law and venue provisions of Section 12 of the Credit Agreement
are incorporated herein by this reference mutatis mutandis. This Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. Delivery of
an executed counterpart hereof by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart. Each party shall
execute and deliver such further documents, and perform such further acts, as
may be reasonably necessary to achieve the intent of the parties as expressed in
this Amendment.

[Remainder of page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute this Amendment in the
space provided below.

 

Very truly yours, JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Ex-Im Facility
Agent By:   /s/ Lori Helmers Name:   Lori Helmers Title:   Executive Director

Fifth Amendment to Ex-Im Credit Agreement



--------------------------------------------------------------------------------

VIASAT TECHNOLOGIES LIMITED By:   /s/ Shawn Duffy Name:   Shawn Duffy Title:  
Director VIASAT, INC. By:   /s/ Shawn Duffy Name:   Shawn Duffy Title:   Senior
Vice President and Chief Financial Oficer

 

ACKNOWLEDGED AND AGREED: EXPORT-IMPORT BANK OF THE UNITED STATES By:   /s/ Sonia
E. Koshy Name:   Sonia E. Koshy Title:   Managing Director   Portfolio Risk
Management (Power and Technology)   Asset Management Division

Fifth Amendment to Ex-Im Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED FORM OF THE BODY OF ANNEX F



--------------------------------------------------------------------------------

GUARANTOR’S COVENANTS    Annex F

 

  A.

DEFINITIONS

Capitalized terms used in this Annex F but not defined herein shall have the
meanings specified in Section 1.01 of the Agreement. For the purposes of this
Annex F, the following terms shall have the meanings specified below:

“2025 Senior Notes” means the $700,000,000 in aggregate principal amount of
5.625% senior unsecured notes due 2025 issued by Guarantor, and includes the
associated Guaranty Obligations of any Significant Domestic Subsidiary in
respect thereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Execution Date, by which the Guarantor and/or any of its
Restricted Subsidiaries directly or indirectly (a) acquires any ongoing business
or all or substantially all of the assets of any Person (other than the
Guarantor or any of its Restricted Subsidiaries), whether through a purchase of
assets, a merger or otherwise, (b) acquires control of securities of a Person
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing body or (c) acquires control
of more than 50% of the ownership interest in any partnership, joint venture,
limited liability company, business trust or other Person that is not managed by
a board of directors or other governing body.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 10% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to be an
Affiliate of such corporation, partnership or other Person.

“Affiliate Subordination Agreement” means a subordination agreement
substantially in the form of Exhibit 1 to this Annex F.

“Available Basket Amount” means, at any date of determination, an amount (which
shall not be less than $0) determined on a cumulative basis equal to the
difference between: (a) the sum (without duplication) of: (i) $35,000,000, plus
(ii) Cumulative Consolidated Net Income (which shall not be less than zero),
plus (iii) the aggregate amount of dividends and distributions received by the
Guarantor or its Restricted Subsidiaries in the form of Cash or Cash Equivalents
on or prior to such date from Investments acquired or made utilizing the
Available Basket Amount, plus (iv) in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after October 11, 2016, the
fair market value of the Investment in such Unrestricted Subsidiary at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
(which shall

 

1



--------------------------------------------------------------------------------

not exceed the original amount of such Investment), plus (v) the Net Cash
Proceeds received from any issuance or sale of its Equity Interests occurring
after the Execution Date (other than issuances of Disqualified Stock and
issuances or sales pursuant to an employee stock ownership plan or other
employee benefit plan and excluding Net Cash Proceeds of any issuance or sale of
Equity Interests for a specifically identified purpose that were expended for
such specifically identified purpose without a corresponding reduction of the
Available Basket Amount), plus (vi) the after-tax amount (after taking into
account any available tax credit or deductions and any tax sharing arrangements)
of all Distributions received in Cash by the Guarantor or any Significant
Domestic Subsidiary after the Execution Date that are attributable to their
Equity Interests in any Joint Venture or any Subsidiary that is not a
Significant Domestic Subsidiary, plus (vii) all Net Cash Sales Proceeds received
from Dispositions permitted by this Annex F, minus (b) the aggregate amount of
all Investments, Capital Expenditures, Distributions and payments in respect of
Subordinated Obligations, in each case to the extent made after the Execution
Date with amounts available under the Available Basket Amount.

“Capital Expenditure” means any expenditure by the Guarantor or any of its
Restricted Subsidiaries for or related to fixed assets or purchased intangibles
that is treated as a capital expenditure under GAAP, including any amount which
is required to be treated as an asset subject to a Capital Lease Obligation. The
amount of Capital Expenditures in respect of fixed assets purchased or
constructed by the Guarantor or any of its Restricted Subsidiaries in any fiscal
period (a) shall be net of (i) any net sales proceeds received during such
fiscal period by the Guarantor or such Restricted Subsidiary for fixed assets
sold by the Guarantor or such Restricted Subsidiary and (ii) any casualty
insurance proceeds received during such fiscal period by the Guarantor or such
Restricted Subsidiary for casualties related to real property, equipment or
fixed assets and applied to the repair or replacement thereof and (b) shall not
include (i) Permitted Acquisitions, (ii) expenditures designated as funded with
Net Cash Proceeds of any issuance or sale of Equity Interests and (iii) up to
$10,000,000 of expenditures in any Fiscal Year for or related to leasehold
improvements with respect to any of the Guarantor’s or its Restricted
Subsidiaries’ facilities.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP; provided that, “Capital Lease” shall not include any satellite capacity,
bandwidth, beam, transponder, thread or similar lease, rental or right of use
arrangements or other leases of all or a portion of a satellite with a third
party to the extent required to be classified and accounted for as a capitalized
lease for financial reporting purposes in accordance with GAAP that either
(i) have a term of five (5) years or less, or (ii) have a term of more than five
(5) years and for which such Person has a commitment in place from an
unaffiliated customer to use all or a substantial portion of the leased item for
a substantially commensurate period.

“Capital Lease Obligations” means all monetary obligations of a Person under any
Capital Lease.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied.

“Cash Interest Expense” means Interest Expense that is paid or currently payable
in Cash.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commodity Agreement” means any commodity futures contract, commodity swap,
commodity option or other similar agreement or arrangement entered into by the
Guarantor or any of its Restricted Subsidiaries designed or intended to protect
the Guarantor or any of its Restricted Subsidiaries against fluctuations in the
price of commodities actually used in the ordinary course of business of the
Guarantor and/or its Restricted Subsidiaries.

“Common Stock” means the common stock of the Guarantor or its successor.

“Communications Laws” means all Laws issued or promulgated by a Governmental
Authority relating to the use of radiofrequency spectrum, the launch, orbit and
control of space stations, earth stations, or other communications facilities,
or the offering or provision of communications, telecommunications or
information services.

“Communications License” means any license, authorization, approval, order,
consent or permit issued or granted by any Governmental Authority pursuant to
Communications Laws.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Guarantor and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the
consolidated balance sheet of the Guarantor as of the Guarantor’s most recent
Fiscal Quarter end for which financial statements prepared on a consolidated
basis in accordance with GAAP are available.

“Contractual Obligation” means, as to any Person, any material provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Credit Agreement” means (a) that certain Credit Agreement, dated as of
November 26, 2013, among the Guarantor, as borrower, MUFG Union Bank, N.A.
(formerly known as Union Bank, N.A.), as agent, and the other parties thereto,
as amended by that certain First Amendment to Credit Agreement and Other Loan
Documents dated as of March 12, 2015, that certain Second Amendment to Credit
Agreement and Other Loan Documents dated as of May 24, 2016, that certain Third
Amendment to Credit Agreement dated as of May 24, 2018 and that certain Fourth
Amendment to Credit Agreement dated as of January 18, 2019, in each case by and
among the Guarantor, MUFG Union Bank, N.A. (as agent) and the other lenders
party thereto, (b) any guarantees, collateral documents, instruments and
agreements executed in connection therewith and (c) any amendment, restatement,
modification, renewal, supplement, extension, refunding, replacement or
refinancing of the foregoing in whole or in part from time to time.

“Cumulative Consolidated Net Income” means, as of any date of determination, 50%
of the Net Income of the Guarantor and its Restricted Subsidiaries for the
period (taken as one accounting period) beginning on the first day of the Fiscal
Quarter ended June 30, 2016 to the end of the Guarantor’s most recently ended
Fiscal Quarter for which financial statements prepared on

 

3



--------------------------------------------------------------------------------

a consolidated basis in accordance with GAAP are available (or, in the case such
Net Income for such period is a deficit, minus 100% of such deficit).

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract or option contract with respect to foreign exchange
rates or currency values, or other similar agreement entered into by the
Guarantor or any of its Restricted Subsidiaries.

“Customer Equipment” means customer premises equipment, any other customer
receiving and transmitting equipment and any other equipment associated with the
delivery of services (e.g., aircraft and maritime terminal equipment).

“Debt Facility” means, with respect to the Guarantor or any Restricted
Subsidiary, one or more debt facilities (including, without limitation, the
Credit Agreement) or commercial paper facilities or indentures with banks or
other institutional lenders or trustees providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit or issuances of debt securities
evidenced by notes, debentures, bonds or similar instruments, in each case, as
amended, restated, modified, renewed, refunded, replaced or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time (and whether or not with the original
administrative agent, lenders or trustee or another administrative agent or
agents, other lenders or trustee and whether provided under the original Credit
Agreement or any other credit or other agreement or indenture).

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Guarantor or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Noncash
Consideration by the Guarantor pursuant to a certificate of a Senior Officer,
setting forth the basis of such valuation, less the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or other disposition
of or payment or collection on such Designated Noncash Consideration.

“Disposition” means the sale, transfer or other disposition in any single
transaction or series of related transactions of any asset, or group of related
assets, (including any disposition of property to a Delaware Divided LLC
pursuant to a Delaware LLC Division) of the Guarantor or any of its Restricted
Subsidiaries the aggregate fair market value (as reasonably determined in good
faith by a Senior Officer of the Guarantor) of which is more than the
Disposition Threshold; provided that none of the following shall constitute a
Disposition: (i) inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business of the Guarantor or its
Restricted Subsidiaries, (ii) fixed assets or equipment sold, transferred or
otherwise disposed of

 

4



--------------------------------------------------------------------------------

where substantially similar fixed assets or equipment in replacement thereof has
theretofore been acquired, or thereafter within 90 days is acquired, by the
Guarantor or any of its Restricted Subsidiaries, (iii) assets sold, transferred
or otherwise disposed of that are (x) obsolete, surplus, damaged or worn out or
(y) are no longer useful in the business of the Guarantor and its Restricted
Subsidiaries, and (iv) dispositions in the form of licensing or sublicensing of
intellectual property or other general intangibles or licenses, leases or
subleases of other property in the ordinary course of business; and, provided,
further, that, for purposes of the calculation of the Available Basket Amount
and clause (xi) of the definition of EBITDA only, the requirement that a sale,
transfer or other disposition have an aggregate fair market value of more than
the Disposition Threshold to constitute a “Disposition” shall not apply.

“Disposition Threshold” means, as of any date of determination, an amount equal
to the greater of (i) $25,000,000 and (ii) 1.5% of Consolidated Total Assets.

“Disqualified Stock” means any Equity Interests (but excluding any debt security
which is convertible, or exchangeable, for capital stock), which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the option of the holder thereof, in whole or in part, on or prior to the
date that is 91 days after the Final Maturity Date.

“Distribution” means, with respect to Equity Interests of any Person, (a) any
payment in Cash or Property for the retirement, redemption, purchase or other
acquisition by such Person of any such Equity Interest (but, for the avoidance
of doubt, excluding (i) any amount that represents all or a portion of the
exercise or exchange price deemed paid by such Person upon an exercise or
exchange of warrants, options or other rights to purchase or acquire any Equity
Interests, (ii) any amount deemed paid by such Person with respect to
withholding taxes or (iii) any amount paid in lieu of issuance of fractional
shares), (b) the declaration or (without duplication) payment by such Person of
any dividend in Cash or in Property on or with respect to any such Equity
Interest, (c) any Investment by such Person in the holder of 5% or more of any
such Equity Interests if a purpose of such Investment is to avoid
characterization of the transaction as a Distribution and (d) any other payment
in Cash or Property by such Person constituting a distribution under applicable
Laws with respect to such Equity Interests.

“Domestic Restricted Subsidiary” means a Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” means, for any period, the sum of (a) Net Income plus (b) without
duplication and, other than in the case of clauses (ix), (xiv) and (xvii), to
the extent deducted in determining Net Income for such period:

(i) Interest Expense,

(ii) expense for taxes paid or accrued,

 

5



--------------------------------------------------------------------------------

(iii) depreciation,

(iv) amortization,

(v) costs, charges and expenses as a result of the disposition of Customer
Equipment,

(vi) any unusual, extraordinary or nonrecurring losses so long as the total
add-back pursuant to this clause (b)(vi) in any four consecutive fiscal quarter
period, together with any add-backs pursuant to clause (b)(xvii) below and
clause (b)(xviii) below for such period and the total increase to EBITDA as a
result of pro forma “run-rate” cost savings, operating expense reductions and
synergies adjustments pursuant to the definition of “Pro Forma Basis” for such
period, shall be limited to 20.0% of EBITDA for such period (determined prior to
giving effect to the add-backs contemplated by this clause (b)(vi), clause
(b)(xvii) below and clause (b) (xviii) below and increases to EBITDA as a result
of pro forma “run-rate” cost savings, operating expense reductions and synergies
adjustments pursuant to the definition of “Pro Forma Basis”),

(vii) any non-cash charges arising from compensation expense as a result of the
adoption of Financial Accounting Standards Board Statement 123 (Revised 2004),
“Share-Based Payment”, which requires certain stock-based compensation to be
recorded as expense within the Guarantor’s consolidated statement of operations,

(viii) non-recurring expenses for professional services, regulatory clearances
and filings, transfer fees, severance payments and other similar closing costs
(to the extent such expenses are not capitalized by the Guarantor) incurred in
connection with Permitted Acquisitions or similar Investments, whether or not
consummated,

(ix) any expenses that have been reimbursed by third parties during such period,
including third party insurers, to the extent such reimbursements are not
included in determining Net Income,

(x) fees, costs, expenses, commissions and original issue discounts paid,
deducted or accrued by the Guarantor in connection with the transactions
contemplated by the Agreement,

(xi) reasonable fees, costs, expenses, original issue discounts, premiums
(including tender premiums, prepayment penalties, breakage costs, and other
similar amounts paid to facilitate or effect the early repayment or redemption
of, or tender for, Indebtedness) and commissions, in each case that are or have
been incurred, paid or deducted in connection with any actual or proposed
permitted issuance or refinancing of Indebtedness or permitted issuance of
Equity Interests or any actual or proposed permitted Disposition, and all
reasonable fees, costs and expenses associated with the actual or proposed
registration or exchange of any

 

6



--------------------------------------------------------------------------------

permitted debt or equity securities, in each case, whether or not such issuance,
refinancing, Disposition, registration or exchange is consummated,

(xii) reasonable fees, costs and expenses incurred in connection with any
amendment, supplement or modification to Indebtedness (or any agreement,
indenture or other instrument relating thereto) permitted hereby, in each case,
whether or not consummated,

(xiii) any non-cash loss attributable to the mark-to-market movement in the
valuation of Hedging Agreements nor prohibited under Article 6 pursuant to FASB
Accounting Standards Codification 815 — “Derivatives and Hedging”,

(xiv) proceeds from any business interruption insurance received during such
period to the extent such proceeds are not already included in Net Income,

(xv) losses from discontinued operations in accordance with GAAP,

(xvi) cash and non-cash charges resulting from the application of FASB
Accounting Standards Codification 805 – “Business Combinations” (including with
respect to earn-outs in connection with any Permitted Acquisition),

(xvii) the amount of cost savings and other operating improvements or synergies
(net of the amount of actual benefits realized during such period) projected by
the Guarantor in good faith to be realized during the next four consecutive
Fiscal Quarters (which cost savings shall be added to EBITDA as so projected
until fully realized and calculated on a Pro Forma Basis as though such cost
savings, operating improvements and synergies had been realized on the first day
of such period) as a result of an EBITDA Event or related to restructuring, cost
saving or similar initiatives of the Guarantor, so long as (A) such cost savings
are reasonably identifiable and factually supportable, (B) the actions causing
such cost savings in connection with an EBITDA Event or related to
restructuring, cost saving or similar initiatives are taken within 12 months of
such EBITDA Event or the commencement of such restructuring, cost saving or
similar initiative and Ex-Im Bank shall have received a Certificate of a
Responsible Official that such actions have been taken within such time period,
(C) the cost savings described in this clause (xvii) shall only be added back
until the date that is 24 months from the date of the applicable EBITDA Event or
restructuring, cost saving or similar initiative and (D) the total add-back
pursuant to this clause (xvii) in any four consecutive Fiscal Quarter period,
together with any add-backs pursuant to clause (b)(vi) above and clause
(b)(xviii) below for such period and the total increase to EBITDA as a result of
pro forma “run-rate” cost savings, operating expense reductions and synergies
adjustments pursuant to the definition of “Pro Forma Basis” for such period,
shall be limited to 20.0% of EBITDA for such period (determined prior to giving
effect to the add-backs contemplated by this clause (xvii), clause (b)(vi) above
and clause (b)(xviii) below and increases to EBITDA as a result of pro forma
“run-rate” cost savings, operating expense reductions and synergies adjustments
pursuant to the definition of “Pro Forma Basis”),

 

7



--------------------------------------------------------------------------------

(xviii) transition, business optimization or restructuring charges and
integration costs, accruals or reserves and other unusual or non-recurring
charges (including charges directly related to implementation of cost-savings
initiatives), including, those related to severance, relocation, signing costs,
signing, retention or completion bonuses, opening and
closing/consolidation/integration of facilities and curtailments or
modifications to employee benefits plans, so long as the total add-back pursuant
to this clause (xviii) in any four consecutive Fiscal Quarter period, together
with any add-backs pursuant to clause (b)(vi) above and clause (b)(xvii) above
for such period and the total increase to EBITDA as a result of pro forma
“run-rate” cost savings, operating expense reductions and synergies adjustments
pursuant to the definition of “Pro Forma Basis” for such period, shall be
limited to 20.0% of EBITDA for such period (determined prior to giving effect to
the add-backs contemplated by this clause (xviii), clause (b)(vi) above and
clause (b)(xvii) above and increases to EBITDA as a result of pro forma
“run-rate” cost savings, operating expense reductions and synergies adjustments
pursuant to the definition of “Pro Forma Basis”),

(xix) any other non-cash charges (other than the write-down of current assets)
for such period, including goodwill and other intangible assets, impairment
charges or write-offs, stock compensation and non-cash income or expense on
benefit plan obligations;

minus (c) to the extent included in Net Income, (i) any non-cash gains, (ii) the
amount of any subsequent cash payments in respect of any non-cash charges
described in the preceding clause (b)(vii), (iii) interest income, (iv) income
or gains from discontinued operations in accordance with GAAP and (v) other
non-cash income for such period; all calculated for the Guarantor and its
Restricted Subsidiaries on a consolidated basis. Notwithstanding the foregoing,
the Guarantor may, in its sole discretion, elect not to add items back in the
determination of EBITDA pursuant to clauses (b)(xvii) and/or (b)(xviii) for any
period.

“EBITDA Event” means (i) any Permitted Acquisition or similar Investment, the
aggregate consideration with respect to which is in excess of $25,000,000, (ii)
any designation of a Restricted Subsidiary as an Unrestricted Subsidiary,
(iii) any designation (or redesignation) of an Unrestricted Subsidiary as a
Restricted Subsidiary, (iv) any Distribution on account of the Equity Interests
of the Guarantor or (v) any Disposition of a Subsidiary, division or operating
unit for which historical financial statements for the relevant period are
available.

“ECA Assets” means, collectively, (a) assets or services purchased by any ECA
Borrower or ECA Guarantor with the proceeds of Permitted ECA Financing and
relating to the design, installation, testing, launch, manufacture or operation
of the ECA Project that is the subject of such Permitted ECA Financing and
insurance relating thereto, (b) assets or services required or used to launch or
operate the assets referenced in the foregoing clause (a), (c) project and
construction contracts and Communications Licenses and other contracts,
insurance policies, licenses, consents, permits and authorizations related to
the assets or services referenced in the foregoing clause (a), and (d) Equity
Interests in ECA Borrowers and ECA Guarantors, in each case in clauses (a), (b)
and (c) to the extent such assets or services are required by the definitive
documentation with respect to any Permitted ECA Financing to be collateral for
such Permitted ECA Financing.

 

8



--------------------------------------------------------------------------------

“ECA Borrower” means any Subsidiary of the Guarantor that is identified in the
definitive documentation with respect to any Permitted ECA Financing as a
borrower of such Permitted ECA Financing. Upon the repayment in full of all
Permitted ECA Financings to which such ECA Borrower is a party, such ECA
Borrower shall cease to be an ECA Borrower until such time, if any, that such
Subsidiary of the Guarantor becomes a borrower with respect to any other
Permitted ECA Financing.

“ECA Guarantor” means any direct or indirect parent (other than the Guarantor)
and any direct or indirect Subsidiary of an ECA Borrower or an ECA Guarantor, in
each case that is required by the definitive documentation with respect to any
Permitted ECA Financing to guarantee any obligations of an ECA Borrower under
any Permitted ECA Financing. Upon the repayment in full of all Permitted ECA
Financings to which such ECA Guarantor is a party, such ECA Guarantor shall
cease to be an ECA Guarantor until such time, if any, that such Person becomes a
guarantor with respect to any other Permitted ECA Financing.

“ECA Project” means, with respect to each Permitted ECA Financing, the Other
Satellite Project to which such Permitted ECA Financing relates.

“Eligible Cash and Cash Equivalents” means, as of any date of determination, the
sum of, (i) to the extent positive, (x) non-domestic Cash and Cash Equivalents
of the Guarantor and its Restricted Subsidiaries in an amount not to exceed the
aggregate principal amount of Indebtedness of Foreign Restricted Subsidiaries
outstanding on such date minus (y) $10,000,000, plus (ii) domestic Cash and Cash
Equivalents of the Guarantor and its Restricted Subsidiaries in excess of
$30,000,000.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equivalent equity or ownership interests in any Person, and any
option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations or rulings issued pursuant thereto, as amended or replaced and as in
effect from time to time.

“ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with the Guarantor pursuant to Section 414 of the
Code.

“Euro Broadband” means Euro Broadband Retail Sàrl, a Swiss corporation.

“European JV Documents” means, collectively, (i) the Eutelsat Framework
Agreement, (ii) any framework or similar agreement entered into in replacement
of or in lieu of the Eutelsat Framework Agreement and (iii) any agreement
related to the agreements described in the foregoing clauses (i) and (ii).

“Eutelsat Framework Agreement” means that certain Framework and Subscription
Agreement, dated as of February 9, 2016, between Viasat, Inc. and Eutelsat S.A.,
as amended, restated, supplemented or otherwise modified from time to time.

 

9



--------------------------------------------------------------------------------

“Excluded Satellite” has the meaning set forth in the Credit Agreement as in
effect on January 18, 2019.

“Existing Satellite Project” means any Satellite Activities performed or
undertaken in connection with or with respect to any Existing Satellite System.

“Existing Satellite Systems” means (i) the ViaSat-1 Satellite manufactured by
Space Systems/Loral, Inc., the WildBlue-1 Satellite and the Anik F2 Satellite
and (ii) in each case, the related gateway facilities, earth stations and other
ground infrastructure (including user terminals and hub equipment), whether
constructed, acquired or installed before or after the Execution Date.

“Fiscal Quarter” means a fiscal quarter of the Guarantor consistent with the
Guarantor’s SEC filings.

“Fiscal Year” means the fiscal year of the Guarantor ending on the last day of
the first Fiscal Quarter of each calendar year.

“Foreign Restricted Subsidiary” means a Foreign Subsidiary that is a Restricted
Subsidiary.

“Foreign Subsidiary” means a Subsidiary of the Guarantor that is organized under
the Laws of a country (or political subdivision thereof) other than the United
States.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary of the Guarantor all
or substantially all of the assets of which are Equity Interests (or Equity
Interests and debt interests) in one or more Foreign Subsidiaries.

“Funded Debt” means, as to any Person (without duplication), all Indebtedness of
the types described in clauses (a), (b), (c), (d) and (e) of the definition of
“Indebtedness;” provided, that “Funded Debt” shall exclude letters of credit
unless such letters of credit have been drawn and not reimbursed upon becoming
due (or, if earlier, three (3) Business Days after the applicable letter of
credit has been drawn).

“Guaranty Obligation” means, as to any Person, any (a) guarantee by that Person
of Indebtedness of, or other obligation performable by, any other Person or
(b) assurance given by that Person to an obligee of any other Person with
respect to the performance of an obligation by, or the financial condition of,
such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or

 

10



--------------------------------------------------------------------------------

determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the Person in good faith. The amount of any other Guaranty
Obligation shall be deemed to be zero unless and until the amount thereof has
been (or in accordance with Financial Accounting Standards Board Statement No. 5
should be) quantified and reflected or disclosed in the consolidated financial
statements (or notes thereto) of the Guarantor.

“Hedge Bank” any Person in its capacity as a party to a Hedging Agreement with
the Guarantor or any of its Restricted Subsidiaries.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements.

“Hedging Agreements” means Interest Rate Protection Agreements, Commodity
Agreements and Currency Agreements.

“Indebtedness” means, as to any Person (without duplication), (a) indebtedness
of such Person for borrowed money or for the deferred purchase price of Property
(excluding (i) trade and other accounts payable accrued in the ordinary course
of business and not past due for more than sixty (60) days after the date on
which such trade account was created) and (ii) contingent in-orbit incentive
payments or other contingent deferred payments earned by a manufacturer during
the life of a satellite under any satellite manufacturing contract), including
any Guaranty Obligation for indebtedness of the type described in this
sub-clause (a) of any other Person, (b) indebtedness or Guaranty Obligations of
such Person of the nature described in clause (a) that is non-recourse to the
credit of such Person but is secured by assets of such Person, to the extent of
the fair market value of such assets as determined in good faith by such Person,
(c) Capital Lease Obligations of such Person, (d) indebtedness of such Person
arising under bankers’ acceptance facilities, (e) any direct or contingent
obligations of such Person under letters of credit issued for the account of
such Person and (f) any net obligations of such Person under any Hedging
Agreement. The amount of any net obligation under any Hedging Agreement on any
date shall be deemed to be the Hedge Termination Value thereof as of such date.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) EBITDA for the fiscal period consisting of the four (4) Fiscal
Quarters ended on such date to (b) Cash Interest Expense of the Guarantor and
its Restricted Subsidiaries for such fiscal period.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase

 

11



--------------------------------------------------------------------------------

price of assets that are considered “interest expense” under GAAP plus (b) the
portion of rent paid or payable (without duplication) for that fiscal period by
that Person under Capital Lease Obligations that should be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13.

“Interest Rate Protection Agreement” means a written agreement between the
Guarantor or any of its Restricted Subsidiaries and one or more financial
institutions providing for “swap,” “cap,” “collar” or other interest rate
protection with respect to any Indebtedness.

“Internal Revenue Service” means the Internal Revenue Service, or any
Governmental Authority succeeding to any of its principal functions.

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of Equity
Interests or other securities of any other Person or by means of a loan, advance
creating a debt, capital contribution, guaranty or other debt or equity
participation or interest in any other Person; provided that (a) expenditures by
the Guarantor or the Restricted Subsidiaries with respect to Customer Equipment
shall not be deemed to be an Investment and (b) intercompany receivables and
payables in the ordinary course of business in exchange for goods and services
on an arm’s length basis shall not be deemed to be Investments. The amount of
any Investment shall be the amount actually invested (minus any return of
capital with respect to such Investment which has actually been received in Cash
or has been converted into Cash), without adjustment for subsequent increases or
decreases in the value of such Investment.

“Joint Venture” means any direct or indirect Investment by the Guarantor or any
Restricted Subsidiary in any Person that is not a Wholly-Owned Subsidiary of the
Guarantor, which Person is engaged in a Permitted Business.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
lease in the nature of a security interest, and/or the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.

“Limited Condition Transaction” means a Permitted Acquisition or similar
Investment permitted hereunder that the Guarantor or one or more of its
Restricted Subsidiaries is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
terms of the applicable agreement) and whose consummation is not conditioned on
the availability of, or on obtaining, third party financing and which has been
designated as a Limited Condition Transaction by the Guarantor in writing to
Ex-Im Bank.

“Liquidity” means, as of any date of determination, the sum of (x) all domestic
Cash and Cash Equivalents held by the Guarantor and its Domestic Restricted
Subsidiaries plus (y) the maximum aggregate unused Revolving Commitment.

 

12



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which the Guarantor or any of its ERISA
Affiliates contributes or is obligated to contribute.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests, the Cash proceeds received by or for the account of the Guarantor and
its Restricted Subsidiaries from such issuance or sale to a Person other than
the Guarantor or any of its Restricted Subsidiaries, net of (i) attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other out-of-pocket fees,
charges and expenses actually incurred in connection with such issuance or sale
and (ii) any taxes paid or payable as a result of such issuance or sale (after
taking into account any available tax credit or deductions and any tax sharing
arrangements).

“Net Cash Sales Proceeds” means, with respect to any Disposition, the sum of
(a) the Cash proceeds received by or for the account of the Guarantor and its
Restricted Subsidiaries from such Disposition plus (b) the amount of Cash
received by or for the account of the Guarantor and its Restricted Subsidiaries
upon the sale, collection or other liquidation of any proceeds that are not Cash
from such Disposition, in each case net of (i) any amount required to be paid to
any Person owning an interest in the assets disposed of, (ii) any amount applied
to the repayment of Indebtedness secured by a Lien permitted under Clause C.9 on
the asset disposed of, (iii) any transfer, income or other taxes payable as a
result of such Disposition (after taking into account any available tax credit
or deductions and any tax sharing arrangements), (iv) professional fees and
expenses, fees due to any Governmental Authority, broker’s commissions and other
out-of-pocket costs of sale actually paid to any Person that is not an Affiliate
of the Guarantor attributable to such Disposition and (v) any reserves
established in accordance with GAAP in connection with such Disposition.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of the Guarantor and its Restricted Subsidiaries for that period,
determined in accordance with GAAP, consistently applied.

“Other Satellite Project” means any Satellite Activities performed or undertaken
in connection with or with respect to any Other Satellite System.

“Other Satellite System” means (i) a Satellite (other than the ViaSat-1,
WildBlue-1 and Anik F2 Satellites) manufactured by, on behalf of or in
consultation with or otherwise acquired by the Guarantor or any of its
Subsidiaries and (ii) any gateway facilities, earth stations and other ground
infrastructure (including user terminals and hub equipment).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereof
established under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by the Guarantor or to which the
Guarantor contributes or has an obligation to contribute.

 

13



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition of another Person that is engaged
in, or of assets relating to, a Permitted Business, provided that:

(a) subject (in the case of a Limited Condition Transaction) to Clause A.4, no
Event of Default shall exist at the time of such Acquisition or would exist
immediately after giving effect to such Acquisition;

(b) subject (in the case of a Limited Condition Transaction) to Clause A.4, if
the total consideration (whether such consideration is in the form of Equity
Interests, cash or otherwise) for such Acquisition exceeds $75,000,000, as
determined by the Guarantor in good faith, a Responsible Official shall certify
on behalf of the Guarantor in writing that the Guarantor is, and after giving
effect to such Acquisition on a Pro Forma Basis would be, in compliance with the
Total Leverage Ratio covenant set forth in Clause C.13, as of the last day of
the period of four (4) Fiscal Quarters most recently ended prior to the date of
such Acquisition for which financial statements prepared on a consolidated basis
in accordance with GAAP are available; and

(c) if the total consideration (whether such consideration is in the form of
Equity Interests, cash or otherwise) for such Acquisition exceeds $50,000,000,
as determined by the Guarantor in good faith, the Guarantor shall use
commercially reasonable efforts to provide Ex-Im Bank and the Ex-Im Facility
Agent with at least one (1) week prior written notice of such Acquisition,
together with (x) at least one (1) year (or such shorter period in which the
target has been in existence) of historical financial information relating to
the target and (y) such other documentation pertaining to the Acquisition,
including the purchase agreement and quarterly projections prepared on a Pro
Forma Basis, as Ex-Im Bank may reasonably request, in the case of clauses
(x) and (y), solely to the extent reasonably available to the Guarantor.

“Permitted Additional Indebtedness” means, collectively, (i) any Indebtedness
issued, incurred or otherwise obtained by the Guarantor or any of its Restricted
Subsidiaries in respect of one or more series of senior unsecured notes, senior
secured first lien or junior lien notes or subordinated notes (in each case
issued in a public offering, Rule 144A or other private placement in lieu of the
foregoing (and any substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC) issued in exchange therefor)), senior secured first
lien, junior lien or unsecured loans or secured or unsecured mezzanine
Indebtedness (including, without limitation, Indebtedness incurred under the
Credit Agreement); (ii) Indebtedness of any Restricted Subsidiary of the
Guarantor under any Guaranty Obligations in respect thereof; and (iii) any
Permitted Refinancing Indebtedness in respect thereof.

“Permitted Business” means: (a) the study, research, development, testing, and
support of “off-the-shelf,” semi-custom and custom communication, in-flight
entertainment and satellite systems, products and components (including without
limitation terrestrial, airborne and space systems); (b) the design,
manufacture, production, sale, distribution and operation of satellite and other
wireless or wired networks and networking systems, products and services to
government and commercial customers and consumers (including without limitation
terrestrial, airborne and

 

14



--------------------------------------------------------------------------------

space systems); (c) the management and provision of network satellite and other
communication and information services; (d) the design, development, sale,
provision and distribution of fixed and mobile broadband products and services,
information security products and services, and in-flight or media products and
services relating to the electronic delivery of content; (e) the business of the
Guarantor and its Subsidiaries as historically and currently conducted; and
(f) any and all business and other activities related to, in furtherance of, or
ancillary or complementary to the foregoing.

“Permitted ECA Financing” means any financing arrangement with respect to
Indebtedness issued to or owed to or guaranteed or otherwise supported by any
export credit agency or institution serving a similar function for the purpose
of financing (in whole or in part) any Other Satellite Project with tenor and
principal repayment terms that are customary for export-import financings of a
similar type as determined by the Guarantor in its reasonable discretion.

“Permitted Guarantor Encumbrances” means, with respect to the Guarantor and its
Restricted Subsidiaries (other than the Borrower):

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable Law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of nonpayment of the obligations secured by such Liens, no such Property
is subject to a material impending risk of loss or forfeiture;

(b) Liens for taxes and assessments on Property which are not yet past due; or
Liens for taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment, provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
impending risk of loss or forfeiture;

(c) defects and irregularities in title to any Property which in the aggregate
do not materially impair the fair market value or use of the Property for the
purposes for which it is or may reasonably be expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property which in the
aggregate do not materially burden or impair the fair market value or use of
such Property for the purposes for which it is or may reasonably be expected to
be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a shopping
center or similar project affecting Property which in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

 

15



--------------------------------------------------------------------------------

(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any Property;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material impending risk of
loss or forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
in the aggregate do not materially impair the fair market value or use of the
Property for the purposes for which it is or may reasonably be expected to be
held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
the Guarantor and its Restricted Subsidiaries;

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds;

(r) Liens created by or resulting from any litigation or legal proceeding in the
ordinary course of business which is currently being contested in good faith by
appropriate

 

16



--------------------------------------------------------------------------------

proceedings, provided that, adequate reserves have been set aside and no
material Property is subject to a material impending risk of loss or forfeiture;

(s) other non-consensual Liens incurred in the ordinary course of business but
not in connection with the incurrence of any Indebtedness, which do not in the
aggregate, when taken together with all other Liens, materially impair the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held; and

(t) Rights of Others consisting of (i) an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that does not materially impair the fair market value or use of
Property for the purposes for which it is or may reasonably be expected to be
held, (ii) an option or right to acquire a Lien that would be a Permitted
Encumbrance, (iii) the subordination of a lease or sublease in favor of a
financing entity and (iv) a license, or similar right, of or to intangible
assets granted in the ordinary course of business.

“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred to
refinance, refund, extend, renew or replace all or a portion of Permitted
Additional Indebtedness or Subordinated Obligations, as the case may be
(“Refinanced Indebtedness”); provided that (i) the principal amount of such
refinancing, refunding, extending, renewing or replacing Indebtedness is not
greater than the principal amount of such Refinanced Indebtedness (except by an
amount no greater than the sum of unpaid accrued interest thereon, any premium
reasonably determined to be necessary to accomplish such transaction, any
original issue discount on such exchanging, extending, renewing, replacing or
refinancing Indebtedness, and reasonable fees and expenses incurred in
connection with the foregoing), (ii) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no earlier than
such Refinanced Indebtedness and (iii) if such Refinanced Indebtedness or any
Guaranty Obligations thereof are Subordinated Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guaranty
Obligations thereof remain so subordinated on terms, when taken as a whole, no
less favorable to Ex-Im Bank.

“Pro Forma Basis” means, with respect to compliance with any financial test or
ratio or preparation and delivery of pro forma financial information hereunder
(including any incurrence test), compliance with such financial test or ratio or
preparation and delivery of such financial information after giving effect to
any EBITDA Event that occurred during the relevant testing period for which such
financial test or ratio is being calculated, including pro forma adjustments
arising out of events which are directly attributable to the proposed EBITDA
Event (including, to the extent elected by the Guarantor, “run-rate” cost
savings, operating expense reductions and synergies) that are reasonably
quantifiable and factually supportable and that are expected to have a
continuing impact, and such other adjustments as are determined in accordance
with the definition of EBITDA, in each case as determined by the Guarantor in
good faith and certified on behalf of the Guarantor by a Responsible Official in
writing, using, for purposes of determining such compliance with a financial
test or ratio (including any incurrence test), the historical financial
statements of all entities, divisions, operating units or assets so acquired or
sold and the consolidated financial statements of the Guarantor and/or any of
its Restricted Subsidiaries, calculated as if such EBITDA Event, and all other
EBITDA Events that have been consummated

 

17



--------------------------------------------------------------------------------

during the relevant period, and any Indebtedness incurred or repaid in
connection therewith, had been consummated and incurred or repaid at the
beginning of such period, and any interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Guarantor and its Restricted Subsidiaries for
such period; provided that (i) interest accrued during such period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Guarantor and its
Restricted Subsidiaries for such period and (ii) the total increase to EBITDA
pursuant to this definition as a result of pro forma “run-rate” cost savings,
operating expense reductions and synergies adjustments in any four consecutive
Fiscal Quarter period, together with the total amount added-back to EBITDA
pursuant to clauses (b)(vi), (b)(xvii) and (b)(xviii) of the definition of
EBITDA for such period, shall be limited to 20.0% of EBITDA for such period
(determined prior to giving effect to the increases to EBITDA contemplated by
this definition and the add-backs contemplated by clauses (b)(vi), (b)(xvii) and
(b)(xviii) of the definition of EBITDA).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Responsible Official” means (a) any Senior Officer and (b) any other
responsible official of the Guarantor or a Restricted Subsidiary thereof so
designated in a written notice thereof from a Senior Officer to Ex-Im Bank.
Ex-Im Bank shall be entitled to conclusively rely upon any document or
certificate that is signed or executed by a Responsible Official of the
Guarantor or any of its Restricted Subsidiaries as having been authorized by all
necessary corporate, partnership and/or other action on the part of the
Guarantor or such Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided, that, upon any Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary.”

“Revolving Commitment” means, as of the date of determination, the aggregate
principal amount of commitments of lenders to make revolving or swingline loans
to the Guarantor or any of its Domestic Restricted Subsidiaries pursuant to any
Debt Facility then in effect.

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable right, title or other interest (other than a Lien) held
by any other Person in that Property, and any option or right held by any other
Person to acquire any such right, title or other interest in that Property,
including any option or right to acquire a Lien; provided, however, that (a) no
covenant restricting the use or disposition of Property of such Person contained
in any Contractual Obligation of such Person and (b) no provision contained in a
contract creating a right of payment or performance in favor of a Person that
conditions, limits, restricts, diminishes, transfers or terminates such right
shall be deemed to constitute a Right of Others.

“Satellite” means any satellite owned by the Guarantor or any of its
Subsidiaries (whether now owned or hereafter acquired) and any satellite
purchased by the Guarantor or any of its Subsidiaries pursuant to the terms of a
satellite purchase agreement with the prime contractor and manufacturer of such
Satellite relating to the manufacture, testing and delivery of such satellite,

 

18



--------------------------------------------------------------------------------

whether such satellite is in the process of manufacture, has been delivered for
launch or is in orbit (whether or not in operational service), and whether such
satellite has been acquired or purchased for use by the Guarantor and its
Subsidiaries, for resale to a third party or otherwise.

“Satellite Activities” means any of the following: (a) designing, developing,
procuring, constructing, managing, launching, testing, operating, insuring and
commercializing one or more Satellites; (b) procuring, leasing, managing and
operating capacity, bandwidth, beams, transponders or threads or other rights of
use on one or more satellites; (c) designing, developing, procuring,
constructing, manufacturing, managing, testing, operating, maintaining,
insuring, leasing and commercializing gateway facilities, earth stations and
other ground infrastructure (including user terminals and hub equipment) for
satellites; (d) procuring, making, holding and maintaining licenses,
authorizations, approvals, permits, filings, registrations, consents, agreements
and other instruments with respect to any of the foregoing and any payments
associated therewith; and (e) pursuing such other lawful business activities as
may be related, ancillary or complementary to any of the foregoing or a
reasonable extension or expansion thereof.

“Satellite Project” means any Existing Satellite Project and any Other Satellite
Project.

“Satellite Project Capex” shall have the meaning set forth in Clause C.17(b)
hereof.

“Satellite Trigger” means, with respect to any Satellite, either (x) the launch
of such Satellite or (y) the commencement of commercial services with respect to
such Satellite, as elected and designated by the Guarantor in writing to Ex-Im
Bank no later than 60 days following the launch of such Satellite; provided
that, to the extent the Guarantor fails to so notify Ex-Im Bank within such
sixty (60) day period, “Satellite Trigger” shall be deemed to be the launch of
such Satellite.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedging Agreements” means any Hedging Agreement between the Guarantor
or one or more of its Restricted Subsidiaries and a Hedge Bank.

“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) any executive vice president, (d) the chief financial officer or (e) the
treasurer, in each case of the Guarantor.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) all Funded Debt that is secured Indebtedness of the Guarantor and
its Restricted Subsidiaries, on a consolidated basis, on that date minus the
aggregate amount of all Eligible Cash and Cash Equivalents on that date to
(b) the Guarantor’s consolidated trailing twelve month EBITDA as of the
Guarantor’s most recent Fiscal Quarter end (or Fiscal Year end in the case of
the fourth Fiscal Quarter of any Fiscal Year) for which financial statements
prepared on a consolidated basis in accordance with GAAP are available.

“Significant Domestic Subsidiary” means a Domestic Restricted Subsidiary that is
a Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor and any such Subsidiary that is a Foreign Subsidiary Holdco.

 

19



--------------------------------------------------------------------------------

“Significant Foreign Subsidiary” means a Foreign Restricted Subsidiary that is a
Significant Subsidiary, other than any such Subsidiary that is an ECA Borrower
or an ECA Guarantor.

“Significant Foreign Subsidiary Holdco” means a Foreign Subsidiary Holdco that
is a Significant Subsidiary, other than any such Subsidiary that is an ECA
Borrower or an ECA Guarantor.

“Significant Subsidiary” means a Restricted Subsidiary that either (i) had
EBITDA (on a consolidated basis with its Restricted Subsidiaries) for the Fiscal
Year then most recently ended for which financial statements prepared on a
consolidated basis in accordance with GAAP are available in excess of 7.5% of
EBITDA for such Fiscal Year, (ii) had total assets (on a consolidated basis with
its Restricted Subsidiaries) in excess of 7.5% of Consolidated Total Assets as
at the end of the Fiscal Year then most recently ended for which financial
statements prepared on a consolidated basis in accordance with GAAP are
available or (iii) owns a Satellite (other than an Excluded Satellite).

“Subordinated Obligations” means any Indebtedness of the Guarantor that (a) does
not have any scheduled principal payment, mandatory principal prepayment or
sinking fund payment due prior to the date that is one year after the Final
Maturity Date (unless permitted under an Affiliate Subordination Agreement),
(b) is not secured by any Lien on any Property of the Guarantor or any of its
Subsidiaries, (c) is not guaranteed by any Subsidiary of the Guarantor, and
(d) is subordinated pursuant to an Affiliate Subordination Agreement or a
Subordination Agreement, as applicable. For the avoidance of doubt, the 2025
Senior Notes and any Permitted Additional Indebtedness do not constitute
Subordinated Obligations, in each case, unless otherwise explicitly stated by
their terms to be “Subordinated Obligations” hereunder.

“Subordination Agreement” means a subordination agreement substantially in the
form of Exhibit 2 to this Annex F.

“Temporary Leverage Increase” has the meaning assigned to such term in Clause
C.13.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) all Funded Debt of the Guarantor and its Restricted Subsidiaries, on a
consolidated basis, on that date minus the aggregate amount of all Eligible Cash
and Cash Equivalents on that date, to (b) the Guarantor’s consolidated trailing
twelve month EBITDA as of the Guarantor’s most recent Fiscal Quarter end (or
Fiscal Year end in the case of the fourth Fiscal Quarter of any Fiscal Year) for
which financial statements prepared on a consolidated basis in accordance with
GAAP are available.

“Trellisware” means Trellisware Technologies, Inc., a Delaware corporation.

“Unrestricted Subsidiary” means (a) until such time, if any, as it has been
designated as a Restricted Subsidiary pursuant to Clause B.10, Trellisware,
(b) until such time, if any, as it has been designated as a Restricted
Subsidiary pursuant to Clause B.10, Euro Broadband, (c) any Subsidiary of the
Guarantor (whether formed or acquired before, on or after the Execution Date)

 

20



--------------------------------------------------------------------------------

that is designated as an Unrestricted Subsidiary by the Guarantor pursuant to
Clause B.10, and (d) any Subsidiary of an Unrestricted Subsidiary.

“Wholly-Owned Restricted Subsidiary” means a Wholly-Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly-Owned Subsidiary” means a Subsidiary of the Guarantor, 100% of the
Equity Interests of which are owned, directly or indirectly, by the Guarantor,
except for director’s qualifying shares required by applicable Laws.

1. Use of Defined Terms; Interpretation. Any defined term used in the plural
shall refer to all members of the relevant class, and any defined term used in
the singular shall refer to any one or more of the members of the relevant
class. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, renewed, supplemented or
otherwise modified (subject to any restrictions on such amendments,
restatements, amendments and restatements, extensions, renewals, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Annex F in its entirety and not to any particular
provision hereof, (d) all references herein to Clauses, Exhibits and Schedules
shall be construed to refer to Clauses of, and Exhibits and Schedules to, this
Annex F, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, whether real, personal or mixed,
including cash, securities, accounts and contract rights and (g) any reference
herein to a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity.
The term “or” is disjunctive; the term “and” is conjunctive. The term “shall” is
mandatory; the term “may” is permissive. Masculine terms also apply to females;
feminine terms also apply to males. The term “including” is by way of example
and not limitation.

2. Accounting Terms. Notwithstanding anything to the contrary in the Agreement,
all accounting terms not specifically defined in this Annex F shall be construed
in conformity with, and all financial data required to be submitted by this
Annex F shall be prepared in conformity with, GAAP applied on a consistent
basis, except as otherwise specifically prescribed herein. In the event that
GAAP changes during the term of the Agreement such that the covenants contained
in Clause C.13 or C.14 would then be calculated in a different manner or with
different components, the Guarantor and Ex-Im Bank agree to amend this Annex F
in such respects as are necessary to conform those covenants as criteria for
evaluating the Guarantor’s financial condition

 

21



--------------------------------------------------------------------------------

to substantially the same criteria as were effective prior to such change in
GAAP and the Guarantor shall be deemed to be in compliance with the covenants
contained in the aforesaid Clauses if and to the extent that the Guarantor would
have been in compliance therewith under GAAP as in effect immediately prior to
such change, but shall have the obligation to deliver with each of the materials
described in Clause B.11 to Ex-Im Bank, on the dates therein specified,
reconciling financial data presented in a manner which conforms with GAAP as in
effect immediately prior to such change. However, notwithstanding any
requirement of GAAP after the Execution Date that would require lease
obligations that would be treated as operating leases as of the Execution Date
to be classified and accounted for as Capital Leases or otherwise reflected on
the Guarantor’s consolidated balance sheet, such obligations shall continue to
be excluded from the definitions of Indebtedness, Capital Leases and Capital
Lease Obligations. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Guarantor or any Restricted Subsidiary at “fair value”, as
defined therein.

3. Rounding. Any financial ratios required to be maintained by the Guarantor
pursuant to this Annex F shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Annex F and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Annex F.

4. Limited Condition Transactions. To the extent that the terms of this Annex F
require (i) pro forma compliance with the Interest Coverage Ratio, the Total
Leverage Ratio or the Senior Secured Leverage Ratio, (ii) compliance with the
Available Basket Amount or any other basket measured as a percentage of EBITDA,
or (iii) the absence of a Potential Default or Event of Default as a condition
precedent to the consummation of a Limited Condition Transaction, the date of
determination as to whether the relevant condition is satisfied (the “LCT Test
Date”) shall, at the election of the Guarantor (an “LCT Election”), be the date
of execution of the definitive agreements for such Limited Condition
Transaction, immediately after giving effect to such Limited Condition
Transaction on a Pro Forma Basis and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the applicable test
period; provided that in connection with any Limited Condition Transaction for
which an LCT Election has been made, it shall be a condition to the consummation
of such Limited Condition Transaction that, as of the date of such consummation,
no Event of Default under Section 11.03(a)(i) or (vii) of the Agreement exists
or would result therefrom.

For the avoidance of doubt if any of such ratios or amounts for which compliance
was determined or tested as of the LCT Test Date are exceeded as a result of
fluctuations in such ratio or amount (including due to fluctuations in EBITDA of
the Guarantor or the Person subject to such Limited Condition Transaction), at
or prior to the consummation of the relevant transaction or action, such ratios
or amounts will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken.

 

22



--------------------------------------------------------------------------------

If the Guarantor makes an LCT Election, then in connection with any calculation
of any ratio, test or basket availability with respect to any transaction
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such subsequent transaction is permitted under this Annex
F, any such ratio, test or basket shall be required to be satisfied on a Pro
Forma Basis (i) assuming that such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming that
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated.

 

  B.

AFFIRMATIVE COVENANTS

1. Inspections. Subject to Applicable Laws (including, for the avoidance of
doubt, any applicable export control restrictions), the Guarantor shall permit
representatives of Ex-Im Bank to make reasonable inspections of the Guarantor’s
books and records during the Guarantor’s normal business hours in connection
with the Agreement and the transactions contemplated hereby, and cause the
officers and employees of the Guarantor to give full cooperation and assistance
in connection therewith; provided that unless an Event of Default has occurred
and is continuing, such inspections shall occur no more than twice annually. The
reasonable cost and expenses of one (1) such inspection per year shall be borne
by the Guarantor, and the costs and expenses of any additional inspection shall
be borne by Ex-Im Bank, provided that if an Event of Default shall have occurred
and be continuing, the Guarantor shall bear the cost and expense of any such
inspections during the continuance of an Event of Default.

2. Notice of Disputes. The Guarantor shall promptly give written notice to Ex-Im
Bank and the Ex-Im Facility Agent of any material dispute that may exist between
the Guarantor and (i) any Governmental Authority or (ii) the Borrower, in each
case, that would reasonably be expected to have a Material Adverse Effect on the
Guarantor.

3. Governmental Authorizations. The Guarantor shall promptly obtain and maintain
all material Governmental Authorizations that are necessary: (i) for the
execution, delivery, performance, and observance by the Guarantor of the
Principal Transaction Documents to which it is a party; and (ii) for the
validity, binding effect and enforceability of the Principal Transaction
Documents to which it is a party.

4. Pari Passu. The Guarantor shall ensure that its Guaranty Obligations under
the Agreement will at all times constitute the direct, general and unconditional
obligations of the Guarantor and rank in all respects at least pari passu in
priority of payment with all other unsecured and unsubordinated debt of the
Guarantor except for obligations mandatorily preferred by law applicable to
companies generally.

5. Notice Regarding Iran Sanctions. The Guarantor shall immediately notify Ex-Im
Bank and the Ex-Im Facility Agent upon obtaining knowledge that the Borrower or
the Guarantor

 

23



--------------------------------------------------------------------------------

or any Relevant Person that is owned or controlled by the Borrower or the
Guarantor, is or becomes subject to sanctions under Section 5(a) of the Iran
Sanctions Act.

6. Notice of Suspension or Debarment. The Guarantor shall provide immediate
written notice to Ex-Im Bank and the Ex-Im Facility Agent if at any time it
learns that the certification set forth in Section 10.04(a)(xiv) of the
Agreement was erroneous when made or has become erroneous by reason of changed
circumstances.

7. Covered Transactions and Delinquent Debts. The Guarantor and each of its
Principals individually are not (A) Excluded or Disqualified from participating
in a Covered Transaction or (B) delinquent on any substantial debts owed to a
U.S. Governmental Authority or its agencies or instrumentalities as of the date
hereof.

8. Preservation of Existence.

 

  (a)

The Guarantor shall maintain the Borrower as a Wholly-Owned Restricted
Subsidiary.

 

  (b)

The Guarantor shall, and shall cause each of its Subsidiaries to, preserve and
maintain its existence in the jurisdiction of its formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of its business and qualify and remain qualified
to transact business in each jurisdiction in which such qualification is
necessary in view of its business or the ownership or leasing of its Properties,
except where the failure to do so would not constitute a Material Adverse
Effect. Notwithstanding the foregoing, the Guarantor may liquidate, wind up or
dissolve any Restricted Subsidiary (other than the Borrower) that does not
constitute a Significant Subsidiary if such liquidation, winding up or
dissolution would not have a Material Adverse Effect.

9. Maintenance of Properties. The Guarantor shall, and shall cause each of its
Restricted Subsidiaries to, maintain, preserve and protect all of its Properties
in good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is at the end of its useful life or obsolete or if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall not constitute a violation of this covenant.

10. Designation of Subsidiaries. The Guarantor may at any time (a) designate any
Unrestricted Subsidiary as a Restricted Subsidiary and (b) designate any
existing or newly acquired or formed Restricted Subsidiary of the Guarantor as
an Unrestricted Subsidiary, unless such Restricted Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
lien on any property of, any Restricted Subsidiary; provided that,
(i) immediately before and after giving effect to any such designation, (A) no
Event of Default shall have occurred and be continuing and (B) the combined
assets of the Guarantor and its Restricted Subsidiaries represent the majority
of all assets of the Guarantor and its Subsidiaries in the aggregate (as shown
on the consolidated balance sheet of the Guarantor as of the Guarantor’s most

 

24



--------------------------------------------------------------------------------

recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available), (ii) the Guarantor
shall be in compliance with the financial covenants set forth in Clauses C.13
and C.14 (and a certificate of a Senior Officer of the Guarantor setting forth
the related calculations shall have been delivered to Ex-Im Bank), and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after giving
effect to such designation, it would be a “Restricted Subsidiary”, “guarantor”
or “borrower” (or similar designation) for the purpose of any Indebtedness of
the Guarantor or any of its Restricted Subsidiaries (provided that
notwithstanding this subclause (iii), Viasat Brasil Participações Limitada, a
limited liability company incorporated under the laws of Brazil (“Viasat
Brazil”) and/or its Subsidiaries may be classified as “Restricted Subsidiaries”
under the indenture governing the 2025 Senior Notes (or any Permitted Additional
Indebtedness in the form of senior unsecured, secured or subordinated notes
issued by Guarantor) so long as Viasat Brazil and/or its Subsidiaries (as
applicable) are not issuers of, guarantors of or otherwise contractually
obligated with respect to, the 2025 Senior Notes (or such Permitted Additional
Indebtedness, as applicable)). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Guarantor or the
applicable Restricted Subsidiary therein at the date of designation in an amount
equal to the fair market value (as reasonably determined in good faith by a
Senior Officer of the Guarantor) of the Guarantor’s or such Restricted
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Guarantor or the applicable Restricted Subsidiary in such Unrestricted
Subsidiary in an amount equal to the fair market value (as reasonably determined
in good faith by a Senior Officer of the Guarantor) at the date of such
designation of the Guarantor’s or such Restricted Subsidiary’s (as applicable)
Investment in such Subsidiary. Any designation by the Guarantor pursuant to this
Clause B.10 shall be evidenced to Ex-Im Bank by promptly delivering to Ex-Im
Bank a certificate of a Responsible Official of the Guarantor giving effect to
such designation and certifying that such designation complies with the
provisions of this Clause B.10. Notwithstanding the foregoing, any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary may not be
subsequently re-designated as an Unrestricted Subsidiary until at least two full
Fiscal Quarters have passed since the date such Unrestricted Subsidiary was
re-designated as a Restricted Subsidiary.

11. Financial Statements and Information Reporting Requirements. The Guarantor
shall deliver to Ex-Im Bank:

 

  (a)

As soon as practicable, and in any event within forty-five (45) days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of the Guarantor and its Subsidiaries as
at the end of such Fiscal Quarter and the consolidated statements of operations
and cash flows for such Fiscal Quarter and the portion of the Fiscal Year ended
with such Fiscal Quarter, together with a backlog report of the Guarantor and
its Subsidiaries, all in reasonable detail; such financial statements shall be
certified by the chief financial officer of the Guarantor or his or her
designated representative as fairly presenting in all material respects the
consolidated financial condition, results of operations and cash flows of the
Guarantor and its Subsidiaries in accordance with GAAP

 

25



--------------------------------------------------------------------------------

  (other than footnote disclosures), consistently applied, as at such date and
for such periods, subject only to normal year-end accruals and audit
adjustments;

 

  (b)

As soon as practicable, and in any event within ninety (90) days after the end
of each Fiscal Year, the consolidated balance sheet of the Guarantor and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, stockholders’ equity and cash flows, in each case of the
Guarantor and its Subsidiaries for such Fiscal Year, together with a backlog
report of the Guarantor and its Subsidiaries, all in reasonable detail; such
financial statements shall be prepared in accordance with GAAP, consistently
applied, and such consolidated financial statements shall be accompanied by a
report of: (x) any of PricewaterhouseCoopers LLP, Deloitte Touche Tomatsu,
Ernst & Young, or KPMG (or any Affiliate thereof or successor thereto) or
(y) any other independent public accountants of recognized national standing
selected by the Guarantor and reasonably satisfactory to Ex-Im Bank, which
report shall be prepared in accordance with GAAP as at such date, and shall not
be subject to any “going concern” or like qualification;

 

  (c)

Promptly after request by Ex-Im Bank, copies of any detailed audit reports by
independent accountants in connection with the accounts or books of the
Guarantor, any of its Restricted Subsidiaries or any other Subsidiaries (with
respect to such other Subsidiaries, only to the extent that the Guarantor has
access to any detailed audit reports thereof), or any audit of any of them;

 

  (d)

Promptly, and in any event within five (5) Business Days after receipt thereof
by the Guarantor, any Restricted Subsidiary thereof or any other Subsidiary
thereof (with respect to such other Subsidiaries, only to the extent that the
Guarantor has actual knowledge of and access to any such material notice or
material correspondence), copies of each material notice or other material
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Guarantor or any Subsidiary thereof;

 

  (e)

Promptly after request by Ex-Im Bank, copies of any other report or other
document that was filed by the Guarantor with any Governmental Authority, but
excluding such reports or documents as are filed with any Governmental Authority
as part of the Guarantor’s ordinary course transactions with any Governmental
Authority;

 

  (f)

Promptly upon a Senior Officer becoming aware, and in any event within five
(5) Business Days after becoming aware, of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA, but excluding such
events as to which the PBGC has by regulation waived the requirement therein
contained that it be notified within thirty days of the occurrence of such
event) or (ii) non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Pension Plan or
any trust created thereunder, telephonic notice specifying the nature thereof,
and, no more

 

26



--------------------------------------------------------------------------------

  than two (2) Business Days after such telephonic notice, written notice again
specifying the nature thereof and specifying what action the Guarantor is taking
or proposes to take with respect thereto, and, when known, any action taken by
the Internal Revenue Service with respect thereto;

 

  (g)

Promptly upon a Senior Officer becoming aware that any Person has commenced a
legal proceeding with respect to a claim against the Guarantor that could
reasonably be expected to result in a Material Adverse Effect, a written notice
describing the pertinent facts relating thereto and what action the Guarantor is
taking or proposes to take with respect thereto;

 

  (h)

At such times as Unrestricted Subsidiaries are included in consolidated
financial statements referred to in clauses (a) and (b) above, simultaneously
with the delivery of each set of such consolidated financial statements,
internally-prepared condensed consolidating financial information reflecting the
adjustments necessary to eliminate the accounts of the Unrestricted Subsidiaries
(if any) from such consolidated financial statements, in a form reasonably
acceptable to Ex-Im Bank; and

 

  (i)

Such other data and information as from time to time may be reasonably requested
by Ex-Im Bank, to the extent reasonably available to the Guarantor.

12. Compliance Certificate. In connection with the delivery of the financial
statements contemplated by Clauses B.11(a) and (b) hereof, the Guarantor shall
supply to the Ex-Im Facility Agent and Ex-Im Bank, a compliance certificate,
substantially in the form set forth in Exhibit 3 hereto, as to compliance with
the financial covenants set forth herein as of the last day of the Guarantor’s
Fiscal Quarter or Fiscal Year, as the case may be.

13. Other Acts. From time to time, the Guarantor shall do and perform any and
all acts and execute any and all documents as may be necessary or as reasonably
requested by Ex-Im Bank in order to effect the purposes of the Agreement.

 

  C.

NEGATIVE COVENANTS

Without prejudice to the Borrower’s obligations under Section 10.03 of the
Agreement, unless Ex-Im Bank otherwise consents in writing, the Guarantor shall
not, and shall not permit any of its Restricted Subsidiaries to:

1. Payment of Subordinated Obligations. Pay any (a) principal (including sinking
fund payments) or any other amount (other than scheduled interest payments) with
respect to any Subordinated Obligation, or purchase or redeem (or offer to
purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation (unless permitted pursuant to an Affiliate
Subordination Agreement), in each case prior to the scheduled maturity thereof
or (b) scheduled interest on any Subordinated Obligation unless the payment
thereof is then permitted pursuant to the terms of the indenture or other
agreement governing such

 

27



--------------------------------------------------------------------------------

Subordinated Obligation, in each case, other than (i) in connection with a
refinancing, refunding, renewal, exchange or extension of any such Subordinated
Obligation to the extent permitted by Clause C.10(f) hereof, (ii) such payments
or deposits that are made with the Available Basket Amount so long as both
before and after giving effect to such payment on a Pro Forma Basis, (a) no
Potential Default or Event of Default exists or would result therefrom, (b) the
Senior Secured Leverage Ratio does not exceed 3.25 to 1.0 and (c) at any time
the Temporary Leverage Increase is applicable, the Total Leverage Ratio does not
exceed 5.00 to 1.0 or (iii) payments or deposits in an amount not to exceed, in
any Fiscal Year, (a) the greater of (x) $75,000,000 in the aggregate and (y) an
amount equal to 25% of Guarantor’s consolidated trailing twelve month EBITDA as
of Guarantor’s most recent Fiscal Quarter end for which financial statements
prepared on a consolidated basis in accordance with GAAP are available less
(b) the aggregate amount of Distributions made during such Fiscal Year pursuant
to Clause C.6(d) less (c) the aggregate amount available pursuant to this clause
(iii) reallocated to the making of Investments pursuant to Section C.16(k).

2. Disposition of Property. Make any Disposition of its Property, whether now
owned or hereafter acquired, except (a) a Disposition by the Guarantor to a
Wholly-Owned Restricted Subsidiary, or by a Restricted Subsidiary to the
Guarantor or another Restricted Subsidiary, (b) Investments permitted by Clause
C.16 hereof to the extent constituting Dispositions, (c) the Disposition of any
Equity Interests of (or other Investments in) any Joint Venture to the extent
required by the terms of any agreement governing such Joint Venture,
(d) provided that no Event of Default then exists or would result therefrom,
Dispositions of (i) accounts receivable and (ii) collateral securing accounts
receivable and guarantees supporting accounts receivable, in each case set forth
in clauses (i) and (ii) as transferred in connection with a receivables
financing permitted under Clause C.10(k) hereof, (e) provided that no Event of
Default then exists or would result therefrom, Dispositions, of which the fair
market value (as reasonably determined in good faith by a Senior Officer of the
Guarantor), when aggregated with the proceeds of all other Dispositions incurred
under this clause (e) within the same Fiscal Year, are less than or equal to the
greater of (i) $100,000,000 and (ii) an amount equal to 12.5% of Consolidated
Total Assets, (f) sales, rentals or leases of satellite capacity, bandwidth,
beams, transponders or threads or other grants of rights of satellite use or of
any other portion of a Satellite in the ordinary course of business and (g) the
Disposition of any Satellite (other than the ViaSat-1 and ViaSat-2 Satellites)
for fair market value (as reasonably determined in good faith by a Senior
Officer of the Guarantor) to any Person for whom such Satellite was procured
that is not an Affiliate of the Guarantor and (h) provided that no Event of
Default then exists or would result therefrom, other Dispositions so long as
(i) any such Disposition is for consideration at least equal to the fair market
value thereof and (ii) at least 75% of the consideration received from any such
Disposition shall be Cash or Cash Equivalents (provided that (x) any liabilities
(as shown on the Guarantor’s or such Restricted Subsidiary’s most recent balance
sheet or in the notes thereto for which internal financial statements are
available immediately preceding such date or, if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on the Guarantor’s or such Restricted Subsidiary’s balance sheet or in
the notes thereto if such incurrence or accrual had taken place on or prior to
the date of such balance sheet in the good faith determination of the Borrower)
of the Guarantor or any Restricted Subsidiary (other than liabilities that are
by their terms subordinated to the obligations under this Agreement) that are
extinguished in connection with the transactions relating to such Disposition,
or that are assumed by the transferee of any such assets, property or

 

28



--------------------------------------------------------------------------------

Equity Interests, in each case, pursuant to a written agreement that releases
the Guarantor or such Restricted Subsidiary, as the case may be, from further
liability therefor; (y) any securities, notes or other similar obligations
received by the Guarantor or any Restricted Subsidiary from such transferee that
are converted by the Guarantor or such Restricted Subsidiary into Cash or Cash
Equivalents, or by their terms are required to be satisfied for Cash or Cash
Equivalents (to the extent of the Cash or Cash Equivalents received), in each
case within 180 days following the consummation of such Disposition; and (z) any
Designated Noncash Consideration received by the Guarantor or any of its
Restricted Subsidiaries in such Disposition having an aggregate fair market
value, taken together with all other Designated Noncash Consideration received
pursuant to this subclause (z) that is at that time outstanding, not to exceed
the greater of (I) $25.0 million and (II) 2.0% of Consolidated Total Assets,
calculated at the time of the receipt of such Designated Noncash Consideration
(with the fair market value of each item of Designated Noncash Consideration
being measured at the time received without giving effect to subsequent changes
in value) shall each be deemed to be Cash Equivalents for the purposes of this
clause (h)(ii); provided further that notwithstanding the foregoing, all
provisions of the definition of Net Cash Sales Proceeds, except subsection
(b)(iii) thereof, shall be applied to determine whether the 75% limitation
referred to in clause (h)(ii) of this Clause C.2 has been met; provided that the
sale or other disposition of the assets of the Borrower and its Restricted
Subsidiaries constituting 50% or more in the aggregate of the Consolidated Total
Assets as of the date of any such sale or other disposition shall not be treated
as a “Disposition” but rather shall constitute a “Change in Control”.

 

  3.

Mergers. Merge or consolidate with or into any Person or consummate any Delaware
LLC Division, except (a) mergers and consolidations of a Restricted Subsidiary
of the Guarantor into the Guarantor or a Restricted Subsidiary, or of Restricted
Subsidiaries with each other, (b) a merger or consolidation of any Restricted
Subsidiary of the Guarantor to the extent in connection with a disposition not
prohibited by Clause C.2 hereof and (c) a merger or consolidation of a Person
into the Guarantor or with or into a Wholly-Owned Restricted Subsidiary of the
Guarantor which constitutes a Permitted Acquisition; provided that, in each case
set forth in clauses (a) and (c) above, (i) the Guarantor is the surviving
entity of any merger to which it is a party and (ii) no Event of Default then
exists or would result therefrom.

 

  4.

[Reserved]

 

  5.

Acquisitions. Make any Acquisition other than a Permitted Acquisition.

 

  6.

Distributions. Make any Distribution, whether from capital, income or otherwise,
and whether in Cash or other Property if immediately before and after giving
effect to such Distribution, (x) the Senior Secured Leverage Ratio, calculated
on a Pro Forma Basis after giving effect to such Distribution, exceeds 3.00 to
1.00, (y) at any time the Temporary Leverage Increase is applicable, the Total
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
Distribution, exceeds 5.00 to 1.00 or (z) Liquidity is less than $50,000,000,
except:

 

  (a)

Distributions by any Restricted Subsidiary to the Guarantor or to any other
Restricted Subsidiary (and if such Restricted Subsidiary is not a Wholly-Owned

 

29



--------------------------------------------------------------------------------

  Restricted Subsidiary, to the other holders of its Equity Interests, provided
that the Guarantor or such other Restricted Subsidiary receives at least its pro
rata share of such Distribution based on its Equity Interests);

 

  (b)

Distributions by any Restricted Subsidiary or the Guarantor involving the
retirement, redemption, purchase or other acquisition of Equity Interests under
any stock option or other equity compensation plan or any other agreement to
compensate employees, officers, directors, management or consultants of the
Guarantor or its Restricted Subsidiaries, not to exceed $5,000,000 in the
aggregate in any Fiscal Year; provided that if at the end of the applicable
Fiscal Year, Distributions made pursuant to this clause (b) are less than
$5,000,000 in the aggregate in such Fiscal Year, then the amount by which
$5,000,000 exceeds the Distributions made in such Fiscal Year pursuant to this
clause (b) may be carried forward and included in the aggregate amount of
Distributions permitted to be made in succeeding Fiscal Years pursuant to this
clause (b);

 

  (c)

stock dividends payable on Common Stock;

 

  (d)

Distributions not to exceed in any Fiscal Year the greater of (i) $75,000,000 in
the aggregate and (ii) an amount equal to 25% of the Guarantor’s consolidated
trailing twelve month EBITDA as of the Guarantor’s most recent Fiscal Quarter
end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available less (y) the aggregate amount of payments or
deposits of Subordinated Obligations made during such Fiscal Year pursuant to
Clause C.1(b)(iii) less (z) any amounts available pursuant to this clause
(d) which is reallocated to the making of Investments pursuant to Clause
C.16(k); and

 

  (e)

Distributions made with the Available Basket Amount; provided that, with respect
to any Distributions made with the Available Basket Amount, such Distributions
shall only be permitted pursuant to this clause (e) so long as both immediately
before and after giving effect to such payment on a Pro Forma Basis, the Senior
Secured Leverage Ratio does not exceed 3.50 to 1.0 and no Event of Default
exists.

 

  7.

ERISA. At any time, (a) permit any Pension Plan to: (i) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code); (ii) fail to
comply with ERISA or any other applicable Laws; (iii) incur any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA); or
(iv) terminate in any manner, which, with respect to each event listed above,
could reasonably be expected to result in a Material Adverse Effect or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
could reasonably be expected to result in a Material Adverse Effect.

 

  8.

Change in Nature of Business. Engage in any businesses other than the Permitted
Business.

 

30



--------------------------------------------------------------------------------

  9.

Liens. Create, incur, assume or suffer to exist any Lien of any nature upon or
with respect to any of their respective Properties, whether now owned or
hereafter acquired, except:

 

  (a)

Liens existing on the Execution Date and disclosed in Schedule 1 hereto and any
renewals/extensions or amendments thereof, provided that the obligations secured
or benefited thereby are not increased (except as expressly contemplated by the
contracts or other instruments governing such Liens, as in effect on the
Execution Date);

 

  (b)

Liens in favor of the Security Trustee pursuant to the Security Documents;

 

  (c)

Permitted Guarantor Encumbrances or Permitted Liens;

 

  (d)

Liens on personal property acquired by the Guarantor or any of its Restricted
Subsidiaries that were in existence at the time of the acquisition of such
Property and were not created in contemplation of such acquisition;

 

  (e)

Liens on real property acquired by the Guarantor or any of its Restricted
Subsidiaries for use in the business of the Guarantor or such Restricted
Subsidiary;

 

  (f)

Liens on Property or Equity Interests of a Person at the time such Person, as
permitted by this Annex F, becomes a Restricted Subsidiary or is merged or
consolidated with or into the Guarantor or any of its Restricted Subsidiaries;
provided, however, that such Liens were in existence at the time such Person
became a Restricted Subsidiary or merged or consolidated with or into the
Guarantor or any of its Restricted Subsidiaries and were not created in
contemplation of such event; provided further, however, that any such Lien may
not extend to any other property owned by the Guarantor or any other Restricted
Subsidiary thereof;

 

  (g)

Liens securing Indebtedness permitted by Clause C.10(d) hereof; provided, that
(i) any such Lien shall attach only to the Property, insurance or services
purchased or otherwise leased, constructed, installed, improved, designed,
repaired or maintained, and any insurance, licenses, permits, authorizations and
construction or launch contracts relating thereto, and (ii) any such Lien shall
be created concurrently with or within twelve (12) months following the
acquisition of such Property, insurance or services;

 

  (h)

Liens securing obligations of the Guarantor or any of its Restricted
Subsidiaries under any Secured Hedging Agreement;

 

  (i)

Liens securing Permitted Additional Indebtedness (and any related banking
services or cash management obligations); provided that the Senior Secured
Leverage Ratio (calculated on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness (assuming the borrowing of the maximum credit
thereunder) and the application of the proceeds therefrom) shall be no greater
than 3.25 to 1.00;

 

31



--------------------------------------------------------------------------------

  (j)

Liens securing Indebtedness permitted under Clause C.10(k);

 

  (k)

Liens encumbering (i) ECA Assets securing Permitted ECA Financings and
(ii) assets of Foreign Restricted Subsidiaries securing Indebtedness permitted
under Clause C.10(m)(ii); and

 

  (l)

Liens securing Indebtedness or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (i) $75,000,000 and
(ii) an amount equal to 25% of the Guarantor’s consolidated trailing twelve
month EBITDA as of the Guarantor’s most recent Fiscal Quarter end for which
financial statements prepared on a consolidated basis in accordance with GAAP
are available.

 

  10.

Indebtedness and Guaranty Obligations. Create, incur or assume any Indebtedness
or Guaranty Obligation except:

 

  (a)

Indebtedness and Guaranty Obligations existing on the Execution Date and
disclosed in Schedule 2 hereto, and refinancings, renewals, extensions or
amendments that do not increase the amount thereof (except by an amount no
greater than the sum of unpaid accrued interest thereon, any premium reasonably
determined to be necessary to accomplish such transaction, any original issue
discount on such refinancing, renewing, extending or replacement Indebtedness,
and reasonable fees and expenses incurred in connection with the foregoing);

 

  (b)

Indebtedness and Guaranty Obligations under the Finance Documents;

 

  (c)

Subject to compliance with Clause C.16 hereof, unsecured Indebtedness (and
unsecured Guaranty Obligations with respect thereto) of any Restricted
Subsidiary to the Guarantor or to any other Restricted Subsidiary, or of the
Guarantor to any Restricted Subsidiary;

 

  (d)

Indebtedness consisting of (i) Capital Lease Obligations or (ii) otherwise
incurred to finance all or any part of (X) the purchase, lease, construction,
installation or improvement of any Property (including, without limitation, any
satellites or related gateway facilities, earth stations and other ground
infrastructure), (Y) the design, repair or maintenance of any Satellite Project
(including, without limitation, any satellites or related gateway facilities,
earth stations and other ground infrastructure) or (Z) satellite launch or
in-orbit insurance premiums or launch services (so long as, in the case of this
clause (ii) (A) the Indebtedness incurred therewith shall not exceed one hundred
percent (100%) of the price or cost of the purchase, lease, construction,
installation, improvement, design, repair or maintenance of such Property or
such premiums or launch services, as applicable, and (B) such Indebtedness shall
be incurred concurrently with or within twelve (12) months following the
purchase, lease, construction, installation, improvement, design, repair or
maintenance of such Property or incurrence of such premiums or launch services,
as applicable), and any refinancings, renewals, extensions or amendments of such
Indebtedness under clause (i) or (ii) that do not increase the

 

32



--------------------------------------------------------------------------------

  amount thereof (except by an amount no greater than the sum of unpaid accrued
interest thereon, any premium reasonably determined to be necessary to
accomplish such transaction, any original issue discount on such refinancing,
renewing, extending or replacement Indebtedness, and reasonable fees and
expenses incurred in connection with the foregoing); provided that, in the case
of any Indebtedness incurred under this clause (d), if immediately before or
after giving effect to the incurrence of any such Indebtedness, the Senior
Secured Leverage Ratio (calculated on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness and the application of the proceeds
therefrom) is greater than 3.50 to 1.00, the outstanding principal amount of
such Indebtedness incurred at a time when the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness and the application of the proceeds therefrom) is greater than 3.50
to 1.00, shall not exceed the sum of (x) $50,000,000 plus (y) 10.0% of the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available;

 

  (e)

Indebtedness incurred to finance the purchase, construction or improvement of
real property used in the business of the Guarantor or any of its Restricted
Subsidiaries;

 

  (f)

Subordinated Obligations, and any Permitted Refinancing Indebtedness in respect
thereof;

 

  (g)

Indebtedness under Hedging Agreements permitted under Clause C.20 hereof;

 

  (h)

Subject to compliance with Clause C.16 hereof, unsecured Guaranty Obligations in
support of the obligations of a Wholly-Owned Subsidiary or a Joint Venture;
provided that such obligations of a Wholly-Owned Subsidiary or a Joint Venture
are not prohibited by this Annex F;

 

  (i)

Indebtedness of a Person acquired in a Permitted Acquisition which is
outstanding at the time of such Acquisition (other than Indebtedness incurred
solely in contemplation of such Acquisition);

 

  (j)

Indebtedness or Guaranty Obligations incurred in connection with Investments
permitted under clause (k) of Clause C.16 hereof;

 

  (k)

Indebtedness incurred by the Guarantor or any Restricted Subsidiary arising from
the factoring or securitizing of accounts receivable in the ordinary course of
business in an aggregate principal amount outstanding at any one time not to
exceed the greater of (i) $25,000,000 and (ii) 12.5% of the Guarantor’s
consolidated trailing twelve month EBITDA as of the Guarantor’s most recent
Fiscal Quarter end for which financial statements prepared on a consolidated
basis in accordance with GAAP are available;

 

  (l)

Permitted Additional Indebtedness and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’

 

33



--------------------------------------------------------------------------------

  acceptances being deemed to have a principal amount equal to the face amount
thereof) so long as the Total Leverage Ratio (calculated on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness (assuming the
borrowing of the maximum credit thereunder) and the application of the proceeds
therefrom) would not be greater than the then-applicable Total Leverage Ratio
financial covenant level set forth in Clause C.13 hereof.

 

  (m)

Indebtedness of (i) any ECA Borrower and any ECA Guarantor under a Permitted ECA
Financing and (ii) any Foreign Restricted Subsidiary; provided that if
immediately before or after giving effect to the incurrence of any such
Indebtedness the Senior Secured Leverage Ratio (calculated on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness and the application
of the proceeds therefrom) exceeds 3.50 to 1.00, then no additional Indebtedness
may be incurred under this clause (m) if (or that would otherwise cause) the
aggregate outstanding principal amount of all Indebtedness under this clause
(m) incurred at a time when the Senior Secured Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness and
the application of the proceeds therefrom) exceeded 3.50 to 1.00 would exceed
the sum of (x) $50,000,000 plus (y) 10.0% of the Guarantor’s consolidated
trailing twelve month EBITDA as of the Guarantor’s most recent Fiscal Quarter
end for which financial statements prepared on a consolidated basis in
accordance with GAAP are available;

 

  (n)

Guaranty Obligations of the Guarantor in respect of Indebtedness relating to
Permitted ECA Financings and permitted by Clause C.10(m) hereof (which Guaranty
Obligations shall be unsecured except for any security interest in, and/or
pledge of, Equity Interests in any ECA Borrower and any ECA Guarantor and any
dividends, stocks, shares, warrants, securities, rights, monies or other
property accruing on or that constitute proceeds of such Equity Interests);

 

  (o)

Indebtedness in a principal aggregate amount at any time outstanding not to
exceed the greater of (i) $75,000,000 and (ii) an amount equal to 25.0% of the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available; and

 

  (p)

Obligations under Bank Products;

provided that all Indebtedness owed by the Guarantor to a Subsidiary (other than
the Borrower) shall be subordinated pursuant to an Affiliate Subordination
Agreement.

11. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Guarantor other than (a) employment, consulting, service,
termination, compensation, expense reimbursement or indemnification arrangements
with directors or officers, or loans or advances to officers, in each case in
the ordinary course of business and otherwise permitted under this Annex F,
(b) transactions that are fully disclosed to the board of directors (or a
committee thereof) of the Guarantor and expressly authorized by a resolution of
the board of directors (or committee) of the Guarantor which is approved by a
majority of the directors (or

 

34



--------------------------------------------------------------------------------

committee) not having an interest in the transaction, (c) transactions between
or among the Guarantor and its Restricted Subsidiaries, (d) transactions on
overall terms at least as favorable to the Guarantor or its Restricted
Subsidiaries as would be the case in an arm’s-length transaction between
unrelated parties of equal bargaining power and (e) transactions specifically
permitted by Clauses C.2(a), C.2(b), C.6 and C.16(d), C.16(e), C.16(i), C.16(j)
and C.16(k) and (f) payment by the Guarantor or any of its Restricted
Subsidiaries of management fees or fees for services not to exceed $500,000 in
the aggregate in any fiscal year (exclusive of reimbursements to the Guarantor
by its Restricted Subsidiaries of actual costs and allocable overhead), to the
Guarantor or any Affiliate of the Guarantor (as such amount may be increased
with the prior written approval of Ex-Im Bank).

 

  12.

[Reserved].

 

  13.

Total Leverage Ratio. Except with the consent of Ex-Im Bank, permit the Total
Leverage Ratio as of the last day of any Fiscal Quarter to be greater than 4.75
to 1.00; provided, however, that in the event of (a) any Permitted Acquisition
for which the aggregate purchase consideration exceeds $200,000,000 and/or
(b) any Satellite Trigger, the maximum permitted Total Leverage Ratio shall
increase to 5.25 to 1.00 for the six consecutive Fiscal Quarter period beginning
with the Fiscal Quarter in which each such Permitted Acquisition or Satellite
Trigger occurs, so long as the Guarantor is in compliance on a Pro Forma Basis
with this Clause C.13 at such 5.25 to 1.00 level after giving effect to such
Permitted Acquisition or Satellite Trigger (the aforementioned increase in such
level, the “Temporary Leverage Increase”).

 

  14.

Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last day
of any Fiscal Quarter to be less than 3.25 to 1.00.

 

  15.

[Reserved]

 

  16.

Investments. Make any Investment if, immediately before and after giving effect
to such Investment, (x) the Senior Secured Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Investment, exceeds 3.50 to 1.00, (y) at
any time the Temporary Leverage Increase is applicable, the Total Leverage
Ratio, calculated on a Pro Forma Basis after giving effect to such Investment,
exceeds 5.25 to 1.00 or (z) Liquidity is less than $50,000,000, other than:

 

  (a)

Investments consisting of Cash Equivalents;

 

  (b)

Investments in a Person that is the subject of a Permitted Acquisition;

 

  (c)

Investments consisting of advances to officers, directors and employees of the
Guarantor or of any Restricted Subsidiary for travel, entertainment, relocation,
anticipated bonus and analogous ordinary business purposes;

 

  (d)

Investments in any wholly-owned Significant Domestic Subsidiary or the Borrower;

 

35



--------------------------------------------------------------------------------

  (e)

Investments by the Guarantor or any Significant Domestic Subsidiary in any
Subsidiary (other than a wholly-owned Significant Domestic Subsidiary or the
Borrower) or any Joint Venture; provided that at the time any such Investment is
made (and giving effect thereto), the aggregate amount of all such Investments
in all such Subsidiaries and Joint Ventures made pursuant to this clause
(e) then outstanding does not exceed one and one-half (1.50) times the
Guarantor’s consolidated trailing twelve month EBITDA as of the Guarantor’s most
recent Fiscal Quarter end for which financial statements prepared on a
consolidated basis in accordance with GAAP are available;

 

  (f)

Investments consisting of (i) the extension of credit to customers of the
Guarantor and its Subsidiaries for the purpose of financing such customers’
purchases of the Guarantor’s and/or its Subsidiaries’ products and services, not
to exceed $10,000,000 in the aggregate outstanding at any time during the term
of the Agreement or (ii) the extension of credit to customers or suppliers of
the Guarantor and its Subsidiaries in the ordinary course of business and any
Investments received in satisfaction or partial satisfaction thereof;

 

  (g)

Investments received in connection with the settlement of a bona fide dispute
with another Person;

 

  (h)

Investments representing all or a portion of the sales price of Property sold or
services provided to another Person;

 

  (i)

Investments by any Restricted Subsidiary that is not a Significant Domestic
Subsidiary (i) in any other Person that are made pursuant to another clause of
this Clause C.16 to the extent the amount of such Investment consists of amounts
substantially concurrently received by such Restricted Subsidiary from
Investments made in such Restricted Subsidiary pursuant to clauses (e), (l) or
(m) of this Clause C.16 and (ii) in any other Subsidiary of the Guarantor or a
Joint Venture;

 

  (j)

Investments by the Guarantor or any of its Restricted Subsidiaries, whether
directly or indirectly, in Joint Ventures contemplated by the European JV
Documents not to exceed $175,000,000 in the aggregate;

 

  (k)

Investments not to exceed, (1) in any Fiscal Year (when taken together with all
other Investments then outstanding made under this clause (k) in such Fiscal
Year), an amount equal to the greater of (x) $225,000,000 and (y) an amount
equal to 10.0% of the Consolidated Total Assets as of the most-recently ended
Fiscal Quarter for which financial statements prepared on a consolidated basis
in accordance with GAAP are available; provided that (i) if at the end of the
applicable Fiscal Year, Investments made pursuant to this clause (k)(1) are less
than $225,000,000 in the aggregate in such Fiscal Year, then the amount by which
$225,000,000 exceeds the Investments made in such Fiscal Year pursuant to this
clause (k)(1) may be carried forward and included in the aggregate amount of
Investments permitted to be made in succeeding Fiscal Years pursuant to this
clause (k)(1) (including the application of any carry-forward permitted by this
subclause

 

36



--------------------------------------------------------------------------------

  (i)) and (ii) in no event shall the amount of Investments made pursuant to
this clause (k)(1) in any Fiscal Year exceed $550,000,000 plus (2) any unused
amounts under Clauses C.1(b)(iii)(c) and C.6(d)(ii)(z); and

 

  (l)

Investments made with the Available Basket Amount.

For purposes of determining compliance with this Clause C.16, (x) an Investment
need not be made solely by reference to one category of Investments described in
clauses (a) through (l) above but may be made under any combination of such
categories (including in part under one such category and in part under any
other such category) and (y) in the event that an Investment (or any portion
thereof) meets the criteria of one or more of such categories of Investments
described in clauses (a) through (l) above, the Guarantor, in its sole
discretion, may classify or may subsequently reclassify at any time such
Investment (or any portion thereof) in any manner that complies with this
covenant; provided that all Investments made under Clause C.16(l) shall at all
times be justified in reliance only on the exception in Section C.16(l). The
Guarantor shall promptly deliver to Ex-Im Bank written notice of any such
reclassification, which notice shall set forth any related calculations for such
reclassification.

 

  17.

Capital Expenditures. Make any Capital Expenditure if, immediately before and
after giving effect to the making thereof, (x) the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to the making of any such
Capital Expenditure) exceeds 3.50 to 1.00 or (y) Liquidity is less than
$50,000,000, other than:

 

  (a)

Capital Expenditures in respect of the Existing Satellite Systems, including all
Satellite Activities in connection with Existing Satellite Systems, in an amount
not to exceed $40,000,000 in the aggregate;

 

  (b)

Capital Expenditures in respect of any Other Satellite Projects (“Satellite
Project Capex”), in an amount not to exceed $750,000,000 in the aggregate per
Satellite Project; provided that such amount shall be increased by three percent
(3%) per annum beginning January 1, 2022;

 

  (c)

Capital Expenditures (including, for the avoidance of doubt, Capital
Expenditures in respect of any Satellite Project allocated by the Guarantor to
this clause (c)) in an amount not to exceed $350,000,000 in any Fiscal Year;
provided that, (x) if at the end of the applicable Fiscal Year, Capital
Expenditures made pursuant to this clause (c) are less than $350,000,000 in the
aggregate in such Fiscal Year, then the amount by which $350,000,000 exceeds the
Capital Expenditures made in such Fiscal Year pursuant to this clause (c) may be
carried forward and included in the aggregate amount of Capital Expenditures
permitted to be made in succeeding Fiscal Years pursuant to this clause (c)
(including the application of any carry-forward permitted by this subclause (x))
and (y) in no event shall Capital Expenditures made pursuant to this clause
(c) exceed $400,000,000 in any Fiscal Year; and

 

37



--------------------------------------------------------------------------------

  (d)

Capital Expenditures made using the Available Basket Amount (including, for the
avoidance of doubt, Capital Expenditures in respect of any Satellite Project
allocated by the Guarantor to this clause (d)).

For purposes of this Clause C.17, (i) expenditures by the Guarantor or the
Restricted Subsidiaries with respect to Customer Equipment, capitalized software
costs and capitalized subscriber acquisition costs shall not be deemed to be
Capital Expenditures, (ii) Capital Expenditures to be used for or in relation to
more than one Satellite Project shall not be double-counted and may be allocated
by the Guarantor in whole or in part to any applicable Satellite Project and
(iii) in the event that Satellite Project Capex relates to or is used in
connection with more than one Satellite or Satellite Project (including with
respect to the Existing Satellite Systems), Satellite Project Capex allocated by
the Guarantor to one Satellite Project for purposes of this Clause C.17 shall
not count towards any other Satellite Project.

 

  18.

Amendments to Subordinated Obligations. Amend or modify any term or provision of
any indenture, agreement or instrument evidencing or governing any Subordinated
Obligation in any respect that will or may have a Material Adverse Effect, in
each case, other than in connection with a refinancing, renewal, exchange or
extension of any such Subordinated Obligation to the extent permitted by Clause
C.10(f).

 

  19.

[Reserved].

20. Hedging Agreements. Enter into any Hedging Agreement, except
(a) non-speculative Hedging Agreements entered into to hedge or mitigate risks
to which the Guarantor or any Restricted Subsidiary has actual or anticipated
exposure (other than those in respect of Equity Interests of the Guarantor or
any of its Restricted Subsidiaries), and (b) non-speculative Hedging Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Guarantor or any Restricted Subsidiary.

21. Subrogation. Exercise any rights of subrogation which it may acquire due to
its payment of the Borrower’s obligations pursuant to the Guarantor Guarantee
unless and until all sums payable under this Agreement and each other Finance
Document has been irrevocably paid in full, and if any payment shall be made to
the Guarantor on account of such rights of subrogation, it shall promptly pay
such amount to Ex-Im Bank.

22. Suspension and Debarment, etc. Knowingly enter into any transactions in
connection with the Goods and Services with any person who is Excluded or
Disqualified from participation in Covered Transactions.

 

38